Citation Nr: 0406847	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  95-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating evaluation 
for residuals of an appendectomy.

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to January 
1982.

The claim of entitlement to an initial compensable evaluation 
for residuals of an appendectomy comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in New Orleans, Louisiana (RO).  The 
veteran's TDIU claim comes before the Board on appeal from a 
March 2000 rating decision.  

The veteran's claims were previously before the Board, and in 
a December 2000 remand, they were returned to the RO for 
additional development.  In part, the Board's granted in 
increase in the veteran's low back disability, from 20 
percent to 40 percent, and the appeal as to that issue is no 
longer in appellate status.  The additional development has 
been completed, and the remaining claims are once again 
before the Board for appellate review.


FINDINGS OF FACT

1.  Residuals of an appendectomy are not shown to be 
manifested by a small postoperative ventral hernia with 
weakening of abdominal wall; a poorly nourished, superficial 
scar with repeated ulceration; a tender and painful scar on 
objective demonstration, or a scar having an area exceeding 6 
square inches.

2.  The veteran's service-connected disabilities include 
lumbosacral strain, rated as 40 percent disabling, and 
residuals of an appendectomy, rated as noncompensable.  His 
combined disability evaluation is 40 percent.

3.  The veteran completed a high school general educational 
development test (GED) and last worked in 1999 as a mechanic 
and shop foreman.

4.  The veteran's service-connected disabilities do not, in 
and of themselves, preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
residuals of an appendectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7339 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7800-7805 (2001 & 2003)

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be "well-
grounded."  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claims were filed in March 1994 
and September 1999, and remain pending.  The United States 
Court of Appeals for Veterans Claims (the Court) held in 
Holliday v. Principi, 14 Vet. App. 280 (2001) that the VCAA 
was potentially applicable to all claims pending on the date 
of enactment, citing Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Subsequently, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) held 
that Section 3A of the VCAA (covering the duty to notify and 
duty to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application and 
to the extent they conflict with the United States Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Kuzma 
case may be distinguished from this case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date and because the current 
claim is still pending before VA.  More recently, however, 
the Veteran's Court has held that VCAA notice must be 
provided before the initial unfavorable action by the 
originating agency.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, the initial 
unfavorable actions were before enactment of the VCAA.  
Assuming for the sake of argument that Pelegrini applies, the 
Board finds that any applicable VACC notice defect in this 
case is harmless error.  

Generally, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in September 1994 and March 2000 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in March 1995 and May 
2000 statements of the case and supplemental statements of 
the case issued in March 2001, February 2002, April 2002, and 
October 2002, the RO notified the veteran of regulations 
pertinent to increased rating and TDIU claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In an April 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request "other" relevant records held by 
any Federal agency or by private doctors, hospitals or 
clinics.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

In this case, the April 2001 letter requested a response 
within 60 days.  More than one year then elapsed, however, 
since that notification was provided.  There is no evidence 
that the veteran was mislead by the time period provided in 
the letter.  Significantly, additional evidence was submitted 
in support of the veteran's claim after the 60-day period had 
elapsed, and was considered by the RO.   Accordingly, the 
Board concludes the duty to notify has been met when the 
information provided to the veteran and his representative is 
considered in its totality.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The VCAA also requires that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient records.  In 
addition, the veteran was provided with VA examinations in 
August 1995, January 2000, and January 2001.  The veteran has 
not pointed to any outstanding evidence that may support his 
claims. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In short, the Board concludes that VA has 
satisfied any duties to inform and assist the veteran in this 
case and that he will not be prejudiced by a decision at this 
time due to failure to satisfy any applicable procedural 
safeguards mandated by VCAA.  

B.  Legal Analysis

The Board has reviewed all the evidence, including the 
veteran's contentions, particularly those given at the 
November 2000 personal hearing; lay statements; private 
treatment records; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
A veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Appendectomy Residuals

The veteran is currently assigned a noncompensable (0 
percent) disability rating for residuals of an appendectomy 
under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7339 (2003).  He contends that compensation is warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings.  In cases where an initially assigned disability 
evaluation is disputed, a veteran may be awarded separate 
percentage evaluations for separate periods based on the 
facts found at various stages during the appeal period.

Under 38 C.F.R. § 4.114,  Diagnostic Code 7339, a 0 percent 
rating is contemplated for a postoperative ventral hernia 
that is healed with no disability and no belt indicated.  A 
20 percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

Other diagnostic codes, which may be applicable in the 
present case, are 38 C.F.R. § 4.118, Diagnostic Codes §§ 
7800-7805, the rating schedule for scars.  Under prior law, 
Diagnostic Code 7803 provided a 10 percent disability rating 
for superficial scars that were poorly nourished with 
repeated ulceration.  See 38 C.F.R. § 4.118 (2002).  
Diagnostic Code 7804 assigned a 10 percent disability rating 
for scars, superficial, tender, and painful on objective 
demonstration.  Id.  Diagnostic Code 7805 provided that 
"other" scars should be rated on limitation of function of 
the part affected.  Id.  Diagnostic Code 7800 (disfiguring 
scars of the head, face, and neck), Diagnostic Code 7801 
(third degree burn scars), and Diagnostic Code 7802 (second 
degree burn scars) are not for application in the present 
case.  Id.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in an October 
2002 supplemental statement of the case.  Accordingly, the 
Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's appendectomy scar.  The amended rating criteria may 
be applied only for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

Under the new criteria for Diagnostic Code 7801, for scars 
other than head, face, or neck, that are deep or that cause 
limited motion, a 10 percent disability rating is for 
assignment for an area or areas exceeding 6 square inches.  A 
20 percent rating is assigned for an area or areas exceeding 
12 square inches.  A 30 percent rating is warranted for an 
area or areas exceeding 72 square inches, and a 40 percent 
rating is assigned for an area or areas exceeding 144 square 
inches.  See 38 C.F.R. § 4.118 (2003).  Diagnostic Code 7802 
provides a 10 percent disability rating for scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion and have an area or areas of 144 square 
inches or greater.  Id.  Diagnostic Code 7803 assigns a 10 
percent disability rating for unstable, superficial scars.  
Id.  Diagnostic Code 7804 provides a 10 percent disability 
rating for superficial scars that are painful on examination.  
Id.  Diagnostic Code 7805 provides that "other" scars 
should be rated on limitation of function of the part 
affected.  Id.  Diagnostic Code 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.  Id. 

Pursuant to Diagnostic Code 7805, requiring the disability to 
be rated on the limitation of function of the part affected, 
see the above discussion on 38 C.F.R. § 4.114, Diagnostic 
Code 7339 (2003). 

The veteran's service medical records show that he had acute 
appendicitis in February 1979 and underwent an appendectomy.  
The hospitalization report indicates that the veteran's 
appendix was removed without any problems and there were no 
postoperative complications.  

In January 2001, the veteran was provided with a VA 
examination for scars.  The claims file was reviewed in 
conjunction with the examination.  The examiner noted that 
the veteran underwent an appendectomy during service and that 
his surgery and post-operative period were uneventful.  He 
also noted that the veteran had healed well.  Upon 
examination, the veteran denied having any symptoms related 
to his in-service appendectomy and initially denied a ventral 
hernia.  The examiner observed a 4-inch appendectomy scar in 
the veteran's lower right quadrant that was horizontal.  No 
tenderness or adherence was observed and the texture of the 
scar was normal.  The examiner also found no elevation or 
depression, tissue loss, ulceration, breakdown of the skin, 
inflammation, edema, or keloid formations of the scar.  The 
scar color was also comparable to the surrounding skin.  
Finally, the examiner observed no disfigurement or limitation 
of function due to the scar.  Ultimately, the examiner 
diagnosed the veteran with status post appendectomy and a 
mild ventral hernia secondary to the appendectomy.  He 
commented that the veteran had no muscle weakness or loss of 
muscle due to his appendectomy.  He stated that the ventral 
hernia was "clinically non-significant," with no associated 
pain or bulging.  The examiner indicated that it was not 
disabling.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial compensable rating for residuals of an 
appendectomy.  The objective medical evidence of record does 
not show that the veteran has a small, postoperative ventral 
hernia with weakening of the abdominal wall and indication 
for a supporting belt, such that a compensable rating would 
be warranted at any time since the grant of service 
connection.  Although the veteran was diagnosed with a mild 
ventral hernia in January 2001, the examiner determined that 
it was "clinically non-significant," not disabling, and had 
no associated pain or bulging.  As such, the criteria for a 
compensable disability rating are not met for residuals of an 
appendectomy based on the observed ventral hernia. 

The preponderance of the evidence is against an initial 
compensable rating under both the old and new criteria of 38 
C.F.R. § 4.118.  In particular, there is no evidence that the 
veteran's appendectomy scar is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, 
limits the function of any part affected, or has an area of 
greater than 6 square inches.  The January 2001 VA examiner 
specifically stated that there was no tenderness or adherence 
of the scar and the texture was normal.  In addition, there 
was no elevation or depression, tissue loss, inflammation, or 
keloid formations.  The examiner also found no disfigurement 
and reported that the scar was only 4 inches long.  As such, 
a compensable disability rating is not warranted based on the 
veteran's appendectomy scar. 

Accordingly, the Board finds that a preponderance of the 
evidence is against an initial compensable rating for 
residuals of an appendectomy, and the claim must be denied.  

2.	TDIU

The RO received the veteran's claim of entitlement to TDIU in 
September 1999.  In a March 2000 rating decision, the 
veteran's claim was denied.  The Board will address whether 
TDIU is warranted based upon the veteran's service-connected 
disabilities.

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2003).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16 (2003).  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, age, occupational background, and other related 
factors, an extraschedular total rating may also be assigned 
on the basis of a showing of unemployability, alone.  See 38 
C.F.R. § 4.16(b) (2003).  

Here, the veteran is service connected for lumbosacral 
strain, rated as 40 percent disabling, and residuals of an 
appendectomy, rated as noncompensable.  His combined 
disability evaluation is 40 percent and he does not meet the 
minimum schedular criteria for TDIU of a combined 70 percent 
disability rating under 38C.F.R. § 4.16 (2003).

Nevertheless, as stated previously, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director, Compensation and Pension Service, for 
extraschedular consideration, in cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a) (2003).  In this case, the RO denied 
consideration of the veteran's TDIU on an extraschedular 
basis in a rating decision issued in a February 2002, 
concluding that there were no unusual or exceptional factors 
or circumstances associated with the veteran's disablement.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See 38 
C.F.R. § 3.321(b)(1) (2003).  In this regard, there has been 
no indication that VA's schedule for rating disabilities is 
insufficient or inadequate to assign ratings for the 
veteran's service-connected disabilities.  

In his written application for TDIU received in December 
1999, the veteran stated that he had last worked full time in 
June 1999.  He identified his occupation as "shop foreman" 
and reported that he had a high school education.  

During VA outpatient treatment in October 1995, it was noted 
that the veteran could not do any manual labor due to his 
recurrent back pain.  At his January 2000 VA examination, the 
veteran stated that he was unable to work every day due to 
his low back pain.  He asserted that his pain was a 6 or 8 on 
a scale of 1 to 10, with 10 being the greatest.  He stated 
that he had not worked since June 1999, when he was employed 
as a mechanic.  He reported that he was not working due to 
his back problems.  Following an examination, the examiner 
opined that the veteran was able to work in other areas.  The 
examiner commented that it was now impossible for the veteran 
to continue working as a mechanic due to his back problem, 
but he opined that as a whole, in society, the veteran could 
work in other areas.  

In an April 2000 statement, the veteran asserted that it was 
impossible for him to work as a mechanic due to his back 
problems.  At his November 2000 personal hearing before the 
undersigned Member of the Board, the veteran reported that he 
had worked as a master mechanic since active service.  He 
maintained that he was no longer able to work as a mechanic 
due to his back pain, and that he was put in a supervisory 
position for a time until he had to return to mechanical 
employment.  He stated that his back pain then became too 
great and he was unable to work every day.  He indicated that 
all of his training had been as a mechanic and as an engineer 
while he was in service.  

VA vocational Rehabilitation Services records dated in 1997 
show that the veteran received a GED.  It was also noted that 
he was employed in medium to heavy work as a diesel and gas 
mechanic working in blowout prevention.  He was generally 
employed as a supervisor; he also worked as a mechanic.  
Following vocational testing, the veteran asserted that 
additional training would not enhance his employability, but 
that he needed medical attention.  According to the 
vocational testing report, the results of his testing 
supported further training and/or schooling in the short-term 
in order to gain skills necessary to perform in a semi-
skilled capacity and in a physical demand category of work, 
which was considered to be sedentary and/or light.  The 
veteran was notified that if he should not be able to 
maintain his employment as a mechanic, due to an exacerbation 
of his condition, that he should consider refilling for 
consideration of vocational rehabilitation benefits.  

Although the veteran has presented evidence showing that his 
back disorder precludes him from working as a mechanic, the 
evidence does not demonstrate that he would be unable to 
obtain other gainful employment consistent with his training 
and experience.  In connection with his testimony in November 
2000, the veteran said that his duties as a shop foreman 
ended because everyone was laid off and he was reassigned to 
his prior position; he also testified that he had headaches 
after sitting to write supervisory reports.  Subsequent 
outpatient records from the Alexandria VA medical center in 
January 2002, however, disclose that worsening headaches and 
sleep problems were associated with alcohol withdrawal.  

Further, and perhaps most importantly in this case, the 
objective medical reports related to the veteran's low back 
have not been consistent with a totally incapacitating 
condition from an employability perspective.  An x-ray study 
of the low back in September 2000 at the Jennings American 
Legion Hospital as reported to Dr. Fitzgerald was interpreted 
as showing "slight" wedging at the T12-L1 level, of 
questionable clinical significance, and "minor" 
degenerative changes, "not excessive for the veteran's 
age."  A VA neurosurgery consultation at Houston in November 
2001 included review of a spinal MRI and reportedly showed 
"some" degenerative changes but no operative lesions or 
surgical problems.  These reports are in keeping with the 
medical opinion from examination in January 2000 that the 
veteran would be able to work in areas other than as a 
mechanic.  

The Board recognizes the veteran's reported difficulty in 
maintaining employment as a mechanic.  However, the fact that 
a veteran is unemployed or has difficulty obtaining 
employment is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence with respect 
to individual unemployability is not evenly balanced so as to 
permit application of the reasonably doubt doctrine in favor 
of the veteran.  To the contrary, for the reasons discussed, 
the preponderance of the evidence is against the veteran's 
claim that his service-connected disabilities render him 
unable to obtain or retain substantially gainful employment.  
Accordingly, entitlement to TDIU is not warranted and the 
appeal as to this issue must be denied.  


ORDER

An initial compensable rating evaluation for residuals of an 
appendectomy is denied.

The claim for a total disability rating based on individual 
unemployability due to service-connected disabilities  (TDIU) 
is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

